Citation Nr: 1537327	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to May 3, 2011 for a 100 percent rating for renal failure with hypertension and anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from November 1951 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran began dialysis treatment for renal failure on April 21, 2010.

2. The Veteran initiated a claim for an increased rating for his service-connected kidney disorder that was received by VA on May 8, 2012. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 3, 2012, for a 100 percent rating for renal failure have not been met.  38 U.S.C.A. § 5110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.157(a) , 3.400(o)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has duties to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103 , 5103A (West 2014 & Supp. 2015) at 38 C.F.R. § 3.159 (2015).  As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Legal Criteria and Analysis

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) . 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2) ; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2) ; VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim. If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2) ; 38 C.F.R. 3.400 (o)(1)(2).

 Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The essential facts of this case are not in dispute.  The Veteran's increased rating claim for his kidney condition was received on May 8, 2012.  In a July 2012 rating decision, the RO granted entitlement to a 100 percent evaluation for renal failure with hypertension and anemia because his condition required regular dialysis.  The Veteran's renal failure with hypertension and anemia is rated under Diagnostic Code 7541.  38 C.F.R. § 4.115b.  Under Diagnostic Code 7541, renal involvement in diabetes mellitus is rated as renal dysfunction.  Renal dysfunction requiring regular dialysis warrants a 100 percent rating.  The RO assigned an effective date of May 3, 2011, the date of a VA treatment record indicating he was receiving dialysis.  

A June 2010 form reflects that the Veteran started dialysis on April 21, 2010.  A May 2012 statement from a private provider confirms that the Veteran started dialysis treatments on April 21, 2010.  The Veteran asserts that he is entitled to an effective date of April 21, 2010, for the 100 percent rating for renal failure.

The U.S. Court of Appeals for the Federal Circuit has held that 38 U.S.C. § 5110(b)(3) and its implementing regulation require that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive an effective date of up to one year prior to the date of the claim.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010).  If the increase in disability occurred more than one year prior to the date of claim, the veteran would not be entitled to an effective date prior to the date of claim under section 5110(b)(3).  Id. 

In this case, it is not disputed that the Veteran was receiving dialysis treatments beginning April 21, 2010.  Under the rating criteria, a 100 percent rating is warranted for renal failure requiring regular dialysis.  However, as noted above, the Veteran failed to claim entitlement to an increased rating until more than one year after he began receiving regular dialysis.  He filed his increased rating claim on May 8, 2012.  As the Veteran's claim was received more than one year after it was factually ascertainable that the Veteran's renal failure worsened, an earlier effective date is not warranted.  Because the pertinent facts in this case are not in dispute and the law is dispositive, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to May 3, 2011 for a 100 percent rating for renal failure with hypertension and anemia is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


